DOWDLEL, J.
The defendant was indicted and convicted for carrying a pistol concealed about his person. The evidence showed that the pistol was complete in all of its parts-except that the main-spring was broken. It could not be fired in the usual manner, but could be discharged by striking the hammer with a knife or other instrument. The pistol as described falls within the influence of the statute against carrying concealed weapons.—Crim. Code, § 4420; Redus v. State, 82 Ala. 53.
It is the act of carrying the pistol concealed about the person which the law condemns, and it is, therefore, unimportant ivliether there was a particular intent to carry it concealed or not. If carried concealed carelessly or indifferently it is a violation of the law. The charges requested by the defendant relative to his intent as to the manner of his carrying the pistol were properly refused.—Barker v. State, 126 Ala. 83. Moreover, there was no evidence that he did not intend to conceal it, and for that reason the charges were abstract.
Drunkenness, no matter the degree of' the, intoxication, is no excuse, or defense, for carrying a concealed weapon. The charges requested by the defendant on this ground were properly refused.
We find no error in the record, and the judgment must be affirmed.